DETAILED ACTION

Claims 1-4, 7-16, 19-21, 24-39, 42-47, 57, 67, and 74-77 are currently pending in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/10/21, 1/29/22, and 2/28/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 3, 7-9, 11-12, 14, 19-21, 32-39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, including Supplementary Materials.
Tabebordbar et al. teaches an in frame deletion of Dmd exon23 using Crispr Cas9 and a pair of gRNA flanking exon 23 (Tabebordbar et al., pages 407-410). Tabebordbar et al. teaches Crispr modification of the endogenous Dmd locus in mouse muscle cells in vitro and in vivo using either a dual AAV viral administration system comprising AAV9-SaCas9 and AAV9-Dmd23 gRNAs or a single AAV vector encoding Cas9 and both gRNA with successful excision of exon 23 (Tabebordbar et al., pages 408-409). In vivo, the AAV vectors were administered intraperitoneally for systemic delivery and deletion of exon 23 was observed in multiple skeletal muscles and cardiac muscles (Tabebordbar et al., pages 409-410). Tabebordbar et al. further teaches that the Cas9 is derived from S. aureus, that the two AAV approach involves one vector encoding Cas9 operatively linked to a promoter and polyA sequence and a second vector encoding both sgRNA each operably linked to a promoter and where both promoters are the same, and that the single vector approach involves one AAV encoding Cas9 operatively linked to a promoter and polyA and both sgRNA linked to their own promoters (Tabebordbar et al., supplemental material pages 23-24 and Figure S3). Thus, by teaching all the limitations of the claims as written, Tabebordbar et al. anticipates the instant invention as claimed. 

Claims 1, 3, 7, 19-21, 32-33, 38-39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio et al. (November 15, 2016) Scientific Reports, Vol. 6:37051. doi:10.1038/srep37051, pages 1-12.
. 

Claims 1, 3-4, 7-16, 19-21, 24-25, 29-39, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0151476 (2019), hereafter referred to as Gersbach et al., with an effective filing date of July 19, 2016. 
Gersbach et al. teaches Crispr/Cpf1 deletion of exon 51 in a dystrophin gene using two gRNAs specific for introns flanking exon 51 (Gersbach et al., paragraphs 1-16, and claims). Gersbach et al. teaches that the Cpf1 nuclease used in the Crispr/Cpf1 system can be derived from S. aureus, and in contrast to Cas9, Cpf1 recognizes a distinct PAM sequence which increases the diversity of genomic regions that can be targeted, does not require tracrRNA, only crRNA, thus requiring smaller guide RNA, and generates staggered breaks in the target DNA which makes removal of target exons more efficient (Gersbach et al., paragraphs 5 and 34-35). Gersbach et al. also teaches that the Crispr/Cpf1-based gene editing system can be delivered to . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11-12, 14, 19-21, 32-39, 42-47, 57, 67, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (1997) Biochem. Biophys. Res. Comm., Vol. 238, 492-497, in view of Bladen et al. (January 21, 2015) Hum. Mutat., Vol. 36, 395-402, Li et al. (January 2016) J. Int. Med. Res., Vol. 44(1), 99-108, Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, including Supplementary Materials, and Nakagawa et al. (2015) BMC Biotechnology, Vol. 15:33. DOI 10.1186/s12896-015-0144-x, pages 1-10.
Araki et al. teaches that the mdx mouse, commonly used as a model for Duchenne Muscular Dystrophy, and other mouse models generated by chemical mutagenesis have haphazard mutations that do not correspond exactly to DMD (Araki et al., page 492). Araki et al. teaches instead to induce mutations in the dystrophin gene in mice which are seen in human DMD patients (Araki et al., page 492). Specifically, Araki et al. teaches methods of generating a mouse model for Duchenne Muscular Dystrophy with an exon 52 deletion associated with DMD in human patients (Araki et al., page 492). Araki et al. teaches that exon 52 of the dystrophin gene was deleted in mouse ES cells by gene targeting using a DNA vector for homologous 
Araki et al. differs from the instant claims in that Araki et al. does not teach to target exon 50 for deletion, and further does not teach to utilize a Crispr/Cas9 system to delete exon 50. However, Araki et al. does teach to target exon 52 of the mouse dystrophin gene in order to reproduce an exon 52 deletion associated with DMD in human patients and thus produce an improved mouse model for DMD compared to the mdx mouse or mouse models based on random chemical mutagenesis. At the time of filing, other exon deletions associated with DMD in human patients were known in the prior art, including the deletion of exon 50. Bladen et al., for example, provides a mutational analysis of dystrophin mutations in 7,149 DMD patients worldwide (Bladen et la., page 396). Bladen et al. teaches that the majority of patients in the study have deletions in one or more exons, usually involving exons 48-50, and many have nonsense mutations resulting in premature stop codons which may benefit from stop-codon read through therapies which are under development (Bladen et al., page 396). Bladen et al. teaches that deletion of exon 50 is one of the top five single exon mutations found in patients with DMD (Bladen et al., pages 398-399). Bladen et al. also teaches that majority of mutations are frame-shift mutations (Bladen et al., page 399). Li et al. teaches that exon deletion is the most common defect in patients with DMD and BMD and are frequently observed in the hotspot around exons 44-53 (Li et al., page 99). Li et al. further provides a mutational analysis of the defects in the dystrophin gene in a Chinese population of patients and teaches that 45.8% of the patients analyzed have a deletion of exon 50, the majority of which were out of frame deletions (Li et al., prima facie obvious to the skilled artisan at the time of filing to generate a mouse model with an exon 50 deletion, as the exon 50 deletion is a common deletion in patients with DMD. 
	Turning to the method for deleting exon 50 in the mouse, while Araki et al. used plasmid based homologous recombination to delete the exon 50 genomic sequence in the mouse dystrophin gene, other methods for deleting a specific exon in a dystrophin gene were known in the prior art. Tabebordbar et al. teaches an in frame deletion of Dmd exon 23 using Crispr Cas9 and a pair of gRNA flanking exon 23 (Tabebordbar et al., pages 407-410). Tabebordbar et al. teaches Crispr modification of the endogenous Dmd locus in mouse muscle cells in vitro and in vivo using either a dual AAV viral administration system comprising AAV9-SaCas9 and AAV9-Dmd23 gRNAs or a single AAV vector encoding Cas9 and both gRNA with successful excision of exon 23 (Tabebordbar et al., pages 408-409). In vivo, the AAV vectors were administered intraperitoneally for systemic delivery and deletion of exon 23 was observed in multiple skeletal muscles and cardiac muscles (Tabebordbar et al., pages 409-410). Tabebordbar et al. further teaches that the Cas9 is derived from S. aureus, that the two AAV approach involves one vector encoding Cas9 operatively linked to a promoter and polyA sequence and a second vector encoding both sgRNA each operably linked to a promoter, where both promoters are the same, prima facie obvious to the skilled artisan at the time of filing to utilize a Crispr/Cas9 system as taught by Tabebordbar et al. and Nakagawa et al. to specifically delete exon 50 of mouse dystrophin in mouse oocytes in order to produce a mouse model of DMD which reproduces an exon 50 deletion commonly seen in human patients with DMD with a reasonable expectation of success. Further, in view of the teachings of Bladen et al. and Li et al. that most mutations in hotspot single exon deletions such as exon 50 are frameshift/out of frame deletions which result in premature stop codons and which further result in no detectable protein, it would have been prima facie obvious to the skilled artisan to at the time of filing to design the exon 50 flanking gRNAs to generate an out of frame deletion of exon 50 in the mouse dystrophin gene resulting in a premature stop codon with a reasonable expectation of that mice made with this deletion would not exhibit detectable dystrophin protein in muscle, including heart and skeletal muscle. 

s 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (1997) Biochem. Biophys. Res. Comm., Vol. 238, 492-497, in view of Bladen et al. (January 21, 2015) Hum. Mutat., Vol. 36, 395-402, Li et al. (January 2016) J. Int. Med. Res., Vol. 44(1), 99-108, Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, including Supplementary Materials, and Nakagawa et al. (2015) BMC Biotechnology, Vol. 15:33. DOI 10.1186/s12896-015-0144-x, pages 1-10, as applied to claims 1-3, 7-9, 11-12, 14, 19-21, 32-39, 42-47, 57, 67, and 74 above, and further in view of Pelletier et al. (January, 2015) Immunity, Vol. 42, 18-27. 
Araki et al. in view of Bladen, Li, Tabebordbar, and Nakagawa et al., as set forth above, provide the teachings and motivation to delete exon 50 in the mouse dystrophin gene using a Crispr/Cas9 system comprising two gRNAs flanking exon 50 and the Cas9 nuclease with a reasonable expectation of success. 
While Tabebordbar et al. and Nakagawa et al. teach vectors encoding Cas9, neither reference teaches codon optimized nucleotide sequence encoding Cas9. Pelletier et al. teaches an efficient method of introducing mutations in the genome of mouse zygotes which utilizes human codon-optimized Cas9 (Pelletier et al., page 22). Thus, based on the teachings of Pelletier et al. for a human codon-optimized Cas9 which is active in mice and can successfully mediate Crispr/Cas9 gene editing of the mouse genome, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the human codon optimized version of Cas9 in the methods of Araki et al. in view of Bladen, Li, Tabebordbar, and Nakagawa et al. with a reasonable expectation of success as the selection of the human codon optimized Cas9 sequence over other Cas9 sequence represents nothing more than the selection of one functional and effective Cas9 encoding sequence over another with predictable results. 

	Claims 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (1997) Biochem. Biophys. Res. Comm., Vol. 238, 492-497, in view of Bladen et al. (January 21, 2015) Hum. Mutat., Vol. 36, 395-402, Li et al. (January 2016) J. Int. Med. Res., Vol. 44(1), 99-108, Tabebordbar et al. (January 22, 2016) Science, Vol. 351 (6271) 407-411, including Supplementary Materials, and Nakagawa et al. (2015) BMC Biotechnology, Vol. 15:33. DOI 10.1186/s12896-015-0144-x, pages 1-10, as applied to claims 1-3, 7-9, 11-12, 14, 19-21, 32-39, 42-47, 57, 67, and 74 above, and further in view of U.S. Patent Application Publication 2019/0151476 (2019), hereafter referred to as Gersbach et al., with an effective filing date of July 19, 2016. 
Araki et al. in view of Bladen, Li, Tabebordbar, and Nakagawa et al., as set forth above, provide the teachings and motivation to delete exon 50 in the mouse dystrophin gene using a Crispr/Cas9 system comprising two gRNAs flanking exon 50 and the Cas9 nuclease and further to use the Crispr/Cas9 system in mouse oocytes in order to produce a mouse model of human DMD in which the exon 50 deletion is an out of frame deletion which produces a premature stop codon and wherein the mouse does not exhibit detectable dystrophin expression in muscle with a reasonable expectation of success.  
The cited references, and in particular, Tabebordbar et al. and Nakagawa et al. utilize Cas9 as the nuclease in the Crispr/Cas system and do not teach or suggest using Crispr/Cpf1. However, at the time of filing, Gersbach et al. teaches Crispr/Cpf1 deletion of exon 51 in a dystrophin gene using two gRNAs specific for introns flanking exon 51 (Gersbach et al., paragraphs 1-16, and claims). Gersbach et al. teaches that the Cpf1 nuclease used in the Crispr/Cpf1 system can be derived from S. aureus, and in contrast to Cas9, Cpf1 recognizes a prima facie obvious to the skilled artisan at the time of filing to utilize a Crispr/Cpf1 
Finally, in regards to the screening method of claim 75, which recites a method of using a mouse with an exon 50 deletion and a premature stop codon in exon 51 of the dystrophin gene to identify candidates for DMD exon-skipping activity, and further where the exon-skipping activity is assessed by transcription and/or translation of exon 79 of the dystrophin gene, it is noted that Gersbach et al. teaches to test pairs of gRNA for exon skipping ability to rescue a mutated dystrophin exon, such as an exon comprising a premature stop codon, by providing a Crispr/Cfp1 system whose gRNAs flank the mutated exon (Gersbach et al., paragraph 173). Gersbach et al. further teaches that exon 51 is frequently adjacent to exon-disrupting deletions in DMD and that elimination of this exon by exon skipping can be used to treat DMD in certain patients (Gersbach et al., paragraph 107). Gersbach et al. teaches that successful exon skipping of exon 51 restores the dystrophin reading frame (Gersbach et al., paragraph 111).  Therefore, in view of the motivation provided by Gersbach et al. to use a mouse with a mutated dystrophin exon, and in particular exon-disrupting deletions in exons adjacent to exon 51 and in which the mutation causes a premature stop codon, to test gRNAs using a Crispr/Cfp1 system for exon 51 skipping leading to the restoration of the dystrophin reading frame, it would have been prima facie obvious to the skilled artisan at the time of filing to use test gRNAS according to Gersbach et al. using the exon 50 deleted mouse model taught by Araki et al. in view of Bladen, Li, Tabebordbar, and Nakagawa et al. with a reasonable expectation of success. Further, as Gersbach et al. teaches that successful exon skipping restores the reading frame, it would have been prima facie obvious to the skilled artisan at the time of filing to test for the transcription of any of the downstream exons to determine whether successful exon skipping has occurred, including exon 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé













.